El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
La menor F.L.C.C. tenía un año cuando su madre se casó con el acusado-apelante, Francisco Castro Muñiz. Siguió vi-viendo con su madre, su padrastro y tres hijos del nuevo ma-trimonio en el Residencial Luis Lloréns Torres.
El 22 de marzo de 1985, cerca de las 4:00 A.M., cuando F.L.C.C. tenía once años de edad, mientras dormía sola en su cuarto, su padrastro abrió la puerta y entró. En ese momento el acusado le bajó los pantalones y los panties y cometió los actos impúdicos y lascivos por los cuales fue convicto. (1) La madre entró al cuarto de su hija y sorprendió allí a su marido con su hija, F.L.C.C. Al oír la discusión que se originó, la abuela y la tía de la menor, que vivían en el mismo edificio, subieron al apartamento y atendieron la situación. Al otro día la abuela materna de la menor acudió al Cuartel de la Policía a denunciar al apelante.
*628La perjudicada atestó que su padrastro le venía haciendo eso desde que tenía cinco años. No se había quejado porque él la amedrentaba. Según su testimonio esa palabra quiere decir que si ella decía algo le daba y la castigaba. (2)
Celebrado el juicio ante un jurado, éste rindió su veredicto unánime de culpabilidad. Después de aceptar el veredicto, el tribunal ordenó el ingreso inmediato del acusado, “. . . toda vez que este delito no tiene probatoria”.(3) El 24 de octubre de 1985 el tribunal condenó al apelante a cumplir una pena de diez (10) años de presidio.
En el Escrito de Apelación, presentado por derecho pro-pio, (4) se señalaron los siguientes errores:
a) No desfiló prueba Agravante.
b) Hubieron [sic] una serie de contradicciones.
En el alegato presentado en apoyo del recurso únicamente se imputa que el tribunal erró “en el ejercicio de su discreción, al condenar al apelante a una pena agravada de diez años por el delito imputado”.
M
Aunque no se plantea, la prueba desfilada sostiene fuera de toda duda razonable, la convicción del apelante. La misma es robusta, contundente, convincente y está ausente de cualquier contradicción sobre los hechos esenciales. (5) No hay base alguna para alterar el veredicto unánime del jurado.
*629hH b — I
Con esos antecedentes pasamos a considerar el error seña-lado. La minuta del acto de dictar sentencia de 24 de octubre de 1985, refleja lo siguiente:
Llamado el caso de epígrafe en el día de hoy para el Pro-nunciamiento de Sentencia, comparece el Ministerio Público representado de su fiscal, Hon. Lizabeth Lipsett Campagne. El acusado (preso) está presente, asistido de la Leda. Virginia Zequeira.
La Defensa solicita del Tribunal que se tome como prueba atenuante, el que el convicto era el única [sic] proveedor del hogar durante diez años. Que tiene tres hijas en el matri-monio. Que la perjudicada, a base de la prueba desfilada, tuvo una serie de contradicciones en su testimonio, sobre si era la primera vez o no que cometía el delito.
El Ministerio Público solicita que se tome como prueba agravant[e], el hecho de que el delito se cometió contra una menor de catorce años. Que fue s[u] hijastra, la cual crió desde los dos [sic] años de edad. Que el tipo de delito y las circunstancias en que se cometió, atentan contra la niñez y la institución de la familia. Que ese delito tiene unos designios criminales.
La defensa entiende que no hay circunstancias agravantes, a base de lo que ha dicho la Fiscal. Que el delito de por s[í], es ya un castigo, ya que no tiene probatoria.
Las partes argumentan sobre el particular.
Sometida la cuestión y no habiendo impedimento legal al-guno, por el cual no deba dictarse sentencia en el día de hoy, el Tribunal procede a dictar la misma y condena al acusado en el caso G85-1890 por Actos Lascivos e Impúdicos a cum-plir una pena de DIEZ (10) AÑOS DE PRESIDIO.
La defensa solicita la reconsideración de la sentencia, ya que no existen circunstancias agravantes.
El Tribunal entiende que la pena se justifica con circuns-tancias agravantes.
Se dispone que en este caso, tratándose de una familia donde hay otras niñas menores de edad, dado los problemas habidos en ese hogar, se ordena al Departamento de Servi-cios Sociales que haga una evaluación de este caso y si ya la *630hizo, que visite nuevamente este hogar y le provean los ser-vicios necesarios. Notifíquese con copia de la Minuta a la Leda. Carmen Sonia Zayas, Secretaria de Servicios Sociales.
El delito de actos lascivos o impúdicos, Art. 105 del Có-digo Penal, 33 L.P.R.A. see. 4067, dispone: (6)
Toda persona que sin intentar consumar acceso carnal co-metiere cualquier acto impúdico o lascivo con otra, será san-cionada con pena de reclusión según más adelante se dispone si concurrieran cualesquiera de las siguientes modalidades:
(a) Si la víctima fuere menor de 14 años.
(b) Si la víctima ha sido compelida al acto mediante el empleo de fuerza física irresistible o amenaza de grave e inmediato daño corporal, acompañada de la aparente aptitud para realizarlo, o anulando o disminuyendo sustancialmente, sin su conocimiento, su capacidad de resistencia a través de medios hipnóticos, narcóticos, deprimentes o estimulantes o sustancias o medios similares.
(c) Si la víctima, por enfermedad o defecto mental tem-porero o permanente estuviere incapacitada para consentir legalmente.
(d) Si la víctima fuere compelida al acto mediante el em-pleo de medios engañosos que anulen o disminuyan sustan-cialmente, sin su conocimiento, su capacidad' de resistencia.
La pena de reclusión a imponerse por este delito será de un término fijo de seis (6) años, excepto cuando se trate de la modalidad del delito contenida en el inciso (a) de esta sec-ción. De mediar circunstancias agravantes, la pena fija esta-blecida podrá ser aumentada hasta un máximo de ocho (8) años; de mediar circunstancias atenuantes, podrá ser redu-cida hasta un mínimo de cuatro (4) años.
En la modalidad del delito a que se refiere el inciso (a) de esta sección, la pena de reclusión será por un término fijo de ocho (8) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de *631diez (10) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de seis (6) años.
El tribunal podrá imponer la pena de restitución en adi-ción a la pena de reclusión establecida en cualquiera de las modalidades anteriormente señaladas.
Los actos constitutivos de este delito y sus efectos sobre la sociedad han sido motivo de honda preocupación. Ejemplo vivo de lo anterior es la Exposición de Motivos de la Ley Núm. 160 (1979 Leyes de Puerto Rico 431). Allí se señaló que:
El aumento desmedido de los ataques y abusos sexuales en perjuicio de menores de catorce años ha necesitado de una respuesta más vigorosa del Estado para la protección de los más débiles. A estos efectos se ha enmendado el Artículo 105 de la Ley 115 de 22 de julio de 1974, conocida como Código Penal de Puerto Rico, con el fin de aumentar la penalidad cuando los actos lascivos e impúdicos sean cometidos en per-juicio de menores de catorce años.
La naturaleza de estos actos repugna a la sociedad y para complementar la medida anterior, esta ley tiene el propósito de excluir de los beneficios de la sentencia suspendida o li-bertad a prueba los casos de actos lascivos o impúdicos cuan-do la víctima fuere menor de catorce años. Si bien la Ley de Sentencias Suspendidas tiene un fin rehabilitador, también tiene el propósito de proteger a la sociedad contra las per-sonas convictas de delito que representen un peligro para la comunidad. Las personas que cometen actos lascivos e impú-dicos contra menores de 14 años constituyen un riesgo para la tranquilidad y bienestar de nuestra juventud. Esta ley va encaminada a evitar ese riesgo.
Ese mismo día, 20 de julio de 1979, se aprobó la Ley Núm. 161 que añadió al final del párrafo introductorio una pena mayor para el caso de la modalidad (a). La Ley Núm. 57 de 3 de junio de 1983 aumentó los términos de las penas en las modalidades (b) y (c) y en la (a) la pena fija se aumentó de seis a ocho años, la pena agravada permaneció en diez años, pero la pena atenuada se aumentó de cuatro a seis años. D. Ne-*632vares-Muñiz, Código Penal de Puerto Rico, San Juan, Ed. Rev. C. Abo. P.R., 1986, pág. 189. (7)
 Del anterior historial se desprende que la política pública del Estado es que los convictos de este delito deben ser tratados con mano fuerte y firme, ya que se considera como uno de los actos delictivos que más problemas causan a la so-ciedad y a la ciudadanía. (8) Claro está, ello no quiere decir, ni remotamente lo insinuamos que en todos los casos bajo la presente modalidad se debe imponer la pena agravada. Tam-poco resolvemos que bajo ninguna circunstancia proceda la pena atenuada. Por el contrario, al ejercer su discreción los magistrados deben usarla en forma sabia y prudente. Al fijar la pena deben seguir los criterios establecidos en la Regla 171 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, a tenor con los hechos y circunstancias de cada caso en particular y la situación individual de cada convicto.
Veamos si en este caso el tribunal abusó de su discreción al imponer la pena agravada.
La Regla 171 dispone:
El tribunal, a propia instancia o a instancia del acusado o del fiscal, con notificación a las partes o la parte contraria, *633podrá oír, en el más breve plazo posible, prueba de circuns-tancias atenuantes o agravantes a los fines de la imposición de la pena.
Se podrán considerar como circunstancias atenuantes, en-tre otras, las siguientes:
(A) Hechos relacionados con la comisión del delito, in-cluyendo entre otros:
(a) el acusado fue un participante pasivo durante la comisión del delito
(b) la víctima provocó el incidente
(c) el delito fue cometido bajo circunstancias poco usuales
(d) el acusado participó en la comisión del delito bajo coacción o su conducta es parcialmente excusable por alguna otra razón que no constituye una defensa de las alegadas afirmativamente
(e) el acusado no sentía ninguna predisposición, sino que fue inducido por otros a participar en la comisión del delito
(f) el acusado trató de evitar el daño criminal causado a la persona o a la propiedad, o la cantidad apropiada fue mí-nima o se le hicieron amenazas
(g) el acusado creyó que tenía un derecho o una recla-mación sobre la propiedad objeto del delito, o debido a otras razones equivocadas creyó que su conducta era legal
(h) el acusado fue motivado por el deseo de proveer las necesidades básicas a su familia o a sí mismo
(i) el resultado delictuoso fue producido por negligen-cia del acusado.
(B) Hechos relacionados con la persona del acusado, in-cluyendo entre otros:
(a) el acusado no tiene antecedentes
(b) edad y condiciones físicas del acusado
(c) el acusado adolecía de una condición mental o física que significativamente reducía su culpabilidad
(d) el acusado aceptó su responsabilidad en las etapas preliminares del proceso criminal
(e) el acusado no cualificaba para una sentencia sus-pendida
*634(f) el acusado restituyó a la víctima por el daño cau-sado
(g) la conducta y reputación del acusado en su comuni-dad es satisfactoria.
Se podrán considerar como circunstancias agravantes, en-tre otras las siguientes:
(A) Hechos relacionados con la comisión del delito y con la persona del acusado, incluyendo entre otros:
(a) el delito fue de violencia, se causó grave daño corporal, o amenaza de causarlo y se evidenciaron hechos que revelan una gran crueldad, ningún respeto humano y un re-chazo a las normas de la decencia
(b) el acusado utilizó un arma en la comisión del delito
(c) la víctima era particularmente vulnerable ya fuese por minoridad o incapacidad mental o física
(d) el delito envolvió más de una víctima
(e) el acusado indujo a otros a participar en la comi-sión del delito u ocupó una posición de líder o dominante en-tre los demás participantes
(f) el acusado utilizó a un menor como coparticipante
(g) el acusado amenazó a los testigos, ilegalmente evitó que los testigos asistieran a las vistas o los indujo a cometer perjurio o en cualquier otro modo obstaculizó el proceso judicial
(h) el acusado es miembro de un grupo, organización o empresa criminal organizada
(i) el delito evidencia unos designios criminales plani-ficados
(j) el acusado recibió pago por la comisión del delito
(k) el acusado mintió durante el juicio estando bajo juramento cuando no se le ha procesado por perjurio
(l) el delito envuelve la apropiación de una gran canti-dad de dinero
(m) el acusado tiene un historial delictivo.
No obstante, en todo caso se considerará como circuns-tancia agravante que la persona haya cometido el delito mien-tras disfrutaba de los beneficios de sentencia suspendida, *635libertad bajo palabra, o libertad provisional bajo fianza o condicionada. (9) 34 L.P.R.A. Ap. II, R. 171.
Las circunstancias agravantes en este caso, entre otras, son las siguientes:
(a) El acusado crió a la perjudicada como si fuera su hija desde que ella tenía un año de edad.
(b) Él estaba casado con la madre de la menor y es el padre de sus tres hermanitas.
(c) La conducta delictiva del acusado se prolongó por va-rios años.
(d) La menor estaba impedida de evitar los avances de su padrastro por su edad, la situación familiar y por las conti-nuas amenazas de éste.
(e) La prueba fue robusta y convincente.
*636Por otro lado, las circunstancias que pueden considerarse como atenuantes son mínimas.
Véase que las anteriores circunstancias están directamente contempladas en los subincisos (a), (c) e (i) del párrafo ter-cero de la Regla 171 de Procedimiento Criminal.
Por no haberlo solicitado las partes, y en vista de que en este caso no existió alguna controversia real sobre un hecho material que requería la presentación de prueba, no había necesidad de celebrar la vista previa a la sentencia que per-mite la Regla 162.4 de Procedimiento Criminal adicionada por la See. 2 de la Ley Núm. 103 de 4 de junio de 1980.
Ante ese cuadro resolvemos que el tribunal no abusó de su discreción al imponer la pena agravada. La sentencia resulta ser justa.
HH
Como parte de su alegación de que la pena agravada re-sulta ser excesiva, el apelante argumenta que:
Del expediente del caso y la exposición narrativa de la prueba certificada y aprobada, no surgen las razones que tuvo el Tribunal para imposición de tal pena (Regla 162 de Procedimiento Criminal). No explicó qué motivos la inclinaron a ejercer su discreción desviándose de la pena fija de ocho (8) años que señala el estatuto.
Antes que nada, lo que solicita el apelante es que reduzca-mos la pena. No sostiene que las circunstancias ameritan que se devuelva el caso para que se dicte una nueva sentencia. Pero independientemente de ello, y atendiendo la posición asumida en la opinión disidente, consideraremos el planteamiento.
La Sec. 1 de la Ley Núm. 103 de 4 de junio de 1980, añadió el siguiente párrafo a la Regla 162 de Procedimiento Criminal, 34 L.P.R.A. Ap. II:
*637El tribunal al tiempo de imponer sentencia deberá expli-car verbalmente o por escrito las razones para la imposición de la sentencia.
En primer lugar, de los autos no se desprende que la repre-sentación legal del apelante le exigiera o solicitara a la magis-trado de instancia que cumpliera estrictamente con dicha directriz.
Al dictarse la sentencia, la defensa solicitó su reconsidera-ción por el único fundamento de que no existían circunstan-cias agravantes. No se le advirtió al tribunal que no había ex-plicado las razones para la imposición de la sentencia. Tam-poco se invocó la Regla 162 de Procedimiento Criminal cuando el tribunal explicó que entendía que la pena se justificaba con circunstancias agravantes.
Bajo esas circunstancias, el planteamiento resulta tardío. El juicio criminal, al igual que todo proceso judicial, no es un juego o contienda en el cual los participantes se guardan sus mejores cartas o posiciones para una etapa posterior y luego de perder el juego, sorpresivamente protestar el resultado. Resulta claramente injusto con los jueces de instancia, el plantear por primera vez en apelación que una omisión permitida o consentida, da lugar a la revocación de la sentencia.
De todas maneras no amerita devolver el caso a instan-cia. Estamos en condiciones idóneas de resolver, como lo hemos hecho, que el tribunal no abusó de su discreción al dictar la sentencia apelada. De haberse cometido el error, el mismo no resulta perjudicial.
> 1 — (
A pesar de que el acusado-apelante no lo plantea, en la opinión disidente se propone que erró el foro de instancia al sentenciar al acusado sin contar con el informe presentencia a que hace referencia el Art. 59 del Código Penal, 33 L.P.R.A. see. 3283. Este artículo, que entró en vigor el 22 de septiembre *638de 1984, Ley Núm. 26 de 25 de septiembre de 1983 (33 L.P.R.A. see. 4628), dispone que:
La imposición de la pena requerirá un informe pre-sentencia, el cual será mandatorio en los delitos graves y a discreción del tribunal en los delitos menos graves. Estos informes estarán a disposición de las partes.
No se impondrá ninguna limitación a la naturaleza de la información concerniente al historial completo, carácter y conducta de la persona convicta que el tribunal pueda con-siderar a los efectos de imponer sentencia.
Por otro lado la Regla 162.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, que está en vigor desde el 3 de mayo de 1981, Ley Núm. 103 de 4 de junio de 1980, fija el siguiente procedimiento:
El tribunal, antes de dictar sentencia en los siguientes casos, deberá tener ante sí un informe que le haya sido rendido, después de haberse practicado una investigación minuciosa de los antecedentes de familia e historial social de la persona convicta, que le permita emitir una decisión racional de sentencia:
(1) En todos los delitos graves, excepto asesinato en primer grado.
Este Informe Pre-Sentencia será preparado por el Pro-grama de Libertad a Prueba y Libertad bajo Palabra de la Administración de Corrección.
(2) En los delitos menos graves.
El tribunal utilizará en los delitos menos graves como informe pre-sentencia el “Formulario Corto de Informa-ción” requerido por la Regla 162.2 excepto cuando las cir-cunstancias particulares del caso ameriten información más amplia, en que podrá solicitarse, si a juicio del tribunal es necesaria, alguna evaluación adicional a la Administración de Corrección.
Los informes pre-sentencia se tramitarán en el plazo más breve posible y de no estar disponible el informe dentro de los términos que establece la Regla 162, el tribunal pos-pondrá el acto de dictar sentencia a fin de recibir dicho informe.
*639Nada de lo dispuesto en esta regla se entenderá que limita la facultad del tribunal para enmendar su sentencia conforme a lo dispuesto en estas reglas.
El tribunal dará acceso a los informes pre-sentencia a los acusados o peticionarios, a sus abogados y al ministerio fiscal, a los fines de que éstos puedan ser controvertidos mediante la presentación de prueba.
Sólo se mantendrá como confidencial aquella informa-ción que hubiere sido prestada por personas particulares a quienes se les hubiere ofrecido dicha garantía.
Estas disposiciones están complementadas por las Reglas 162, 162.3, 162.4 y 162.5 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. (10)
*640En Pueblo v. Bou Nevárez, 111 D.P.R. 179, 183-184 (1981), señalamos que:
¿Qué significa esta curiosa situación? ¿Significa que cada vez que no se emendó a tiempo la legislación correspon-diente para posponer su vigencia, creándose el inevitable lapso, toda persona sentenciada durante su término tiene derecho a que se revoque’ su condena y se le sentencie nueva-mente? A nuestro juicio no. No podemos imputarle a la Asamblea Legislativa, conforme el historial de las dos dis-posiciones discutidas, el brutum fulmen de posponer la vi-gencia del Art. 59 del Código Penal, lo que tiene el efecto de no hacer disponible el informe presentencia, y a la par ordenar lo contrario. Cuando existen leyes directamente con-trapuestas es nuestro deber examinar las circunstancias que rodean su aprobación para determinar el verdadero propó-sito legislativo. A veces es posible armonizarlas; en otras ocasiones no. La repetida posposición de la vigencia de tanto el Art. 59 como la de la Regla 162.1 demuestra la intención de no poner en vigor el principio que ambas disposiciones encarnan hasta tanto se cumplan ciertas condiciones pre-vias que a juicio de la Asamblea Legislativa deben mediar. Esta conclusión se refuerza por la nueva posposición que sufre en 1980 la Regla 162.1 después del último hiato ocu-rrido. Las circunstancias en que se producen éste y otros lapsos claramente apuntan a que su creación se debió más a la inadvertencia y el descuido que a la intención deliberada de poner en vigor los principios representados por las dis-posiciones objeto de análisis. Tales hiatos no ofrecen funda-mento suficientemente sólido para reclamar que todos los individuos sentenciados en Puerto Rico durante esos inter-valos sean resentenciados.
*641En el escolio 6 de dicha opinión, señalamos que:
No nos estamos pronunciando en este caso sobre la situa-ción de derecho existente después de la vigencia del sistema de sentencia determinada. íd., pág. 188.
Por las razones que expondremos más adelante, tampoco tenemos que expresarnos sobre si el requisito de que se someta el informe presentencia es mandatorio y automático, después de la vigencia del sistema de sentencia determinada. O de serlo, si el mismo es extensivo a los casos, como el presente, en que el uso del privilegio de la sentencia suspendida está prohibido.
La razón para abstenernos de pronunciarnos es evidente. En primer lugar, no se plantea en este recurso. Aunque ello no resulta ser un impedimento absoluto, resolvemos que el acusado-apelante renunció al mismo al no plantearlo en ninguna de las etapas del juicio. Veamos.
Al recibirse el veredicto y fijarse la fecha para dictar la sentencia, no se le requirió al tribunal que ordenara el estudio y preparación del informe. Tampoco se hizo solicitud por es-crito antes de la vista de pronunciamiento de sentencia. Más aún en la vista sobre sentencia la defensa argumentó que pro-cedía dictar una pena atenuada. Para sostener su posición no solicitó que se pospusiera el acto hasta que se rindiera el in-forme presentencia. Tampoco lo hizo al pedir la reconsidera-ción. En ningún momento le advirtió al tribunal que no había cumplido con la obligación impuesta por el Art. 59 y la Regla 162.1. Desconocemos las razones para esta actitud. No podría-mos precisarlas sin entrar en el campo de la especulación. La más fácil de rechazar es que su abogada desconocía que dicho procedimiento estaba vigente. Es más plausible entender que no se hizo el planteamiento por tener la abogada el criterio jurídico de que los informes presentencia no son necesarios o mandatorios en los casos en que el delito no está cubierto por la ley de sentencias suspendidas. También es probable que *642entendiera que el informe presentencia, en lugar de benefi-ciarlo, lo iba a perjudicar y no quiso darle más armas y muni-ciones al Ministerio Público. (11) En adición, la renuncia en estos casos puede responder al deseo de evitar el atraso que ocasionaría a los procedimientos esperar por el informe pre-sentencia en todos los casos de delito grave. (12)
En resumen resolvemos que el apelante renunció a su derecho estatutario a solicitar que se rindiera un Informe Presentencia; (13) Pueblo v. Meléndez Maldonado, 109 D.P.R. 109 (1979) (Derecho Constitucional a dirigirse oralmente al jurado o al juez al terminar la prueba de cargo es renunciable). Por otro lado, de los autos no surge qué perjuicios, si alguno, se le causaron al apelante por esta omisión. Pueblo v. Burgos Hernández, 113 D.P.R. 834 (1983) (omisión de efectuar la alocución que dispone la Regla 166 de Procedimiento Criminal).

Se confirmará la sentencia apelada.

*643El Juez Asociado Señor Hernández Denton concurre en el resultado sin opinión escrita. El Juez Presidente Señor Pons Núñez disiente sin opinión escrita. El Juez Asociado Señor Rebollo López emitió opinión disidente.

 Aunque descritos por la menor y su madre en otra forma, en esencia se trató de acercamiento bucal al área de la vagina de la niña. También hubo prueba de que él, en ocasiones anteriores, le acariciaba los pechitos.


 A raíz de estos hechos la madre de la menor se divorció del apelante.


 Minuta de 17 de octubre de 1985 (Autos, pág. 32). La Ley Núm. 160 de 20 de julio de 1979, incluyó el delito de actos lascivos e impúdicos contra menores de catorce años, dentro de los que están excluidos del beneficio de suspensión de sentencia y libertad a prueba; 34 L.P.R.A. see. 1027. Siendo ello así, el tribunal venía obligado a ordenar la encarcelación hasta que se dictara la sentencia. Regla 165 de Procedimiento Criminal.


 Su abogada, Lie. Virginia Zequeira renunció a la representación por diferencias irreconciliables con el acusado.


La única aparente discrepancia en el testimonio de la menor perju-dicada, es si los actos del apelante comenzaron cuando ella tenía cinco o nueve años.


E1 inciso (d) fue añadido por la Ley Núm. 76 de 9 de julio de 1986.


En la misma obra se nos señala que:
“Obsérvese que en los casos de las víctimas que tienen protección del ordenamiento jurídico por razón de su inmadurez mental, fuera por razón de tener catorce años o por defecto o incapacidad mental, el tipo no requiere que se emplee fuerza física ni que la persona no consienta al acto. Se trata de sujetos pasivos que el Estado tiene que proteger de actos impúdicos rea-lizados por personas con el pleno dominio de sus facultades y capacidades físicas. No obstante, en esos casos, al igual que en el delito de violación, el acusado podría presentar una defensa de error de hecho. La misma estaría dirigida a demostrar que no hubo intención delictiva por cuanto creyó que el consentimiento que prestó la víctima era válido.” D. Nevares-Muñiz, Código Penal de Puerto Pico, San Juan, Ed. Rev. C. Abo. P.R., 1986, págs. 190-191.


 Especialmente el estigma imborrable que acarrea para las víctimas, y los daños físicos y mentales que los actos sexuales y el proceso en sí le causan a éstas. Véase Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 736 (1980).


E1 último párrafo fue incorporado por la Ley Núm. 23 de 12 de mayo de 1986. Esta regla debe verse en armonía con el Art. 60 del Código Penal que establece lo siguiente:
“Los objetivos generales que informan la imposición de la pena son los siguientes:
“(a) La protección de la sociedad y la prevención de la delincuencia, “(b) El castigo justo al autor del delito.
“(c) La rehabilitación moral y social del autor dentro de los recursos disponibles del Estado.
“(d) El logro de la uniformidad en la imposición de la pena.
“(e) La consideración de la naturaleza disuasiva de la pena.
“Dentro de los límites establecidos por la ley, las penas se fijarán de acuerdo a la mayor o menor gravedad del hecho cometido y tomando en con-sideración, entre otras, las siguientes circunstancias:
“ (a) La naturaleza de la acción u omisión delictuosa.
“ (b) Los medios empleados.
“ (c) La importancia de los deberes transgredidos.
“(d) La extensión del daño [o] del peligro causado.
“(e) La edad, educación, historial social y reputación del autor.
“ (f) La conducta relacionada con el delito antes, durante y después de la comisión del mismo.
“ (g) La calidad de los móviles del hecho.
“(h) La conducta de la víctima relacionada con la transacción delic-tuosa.
“Las relaciones, circunstancias y cualidades personales que aumenten o disminuyan la pena, afectará solamente a la persona a quien correspondan.” 33 L.P.R.A. see. 3284.


Las Reglas 162.3, 162.4 y 162.5 de Procedimiento Criminal leen así:
“REGLA 162.3. NOTIFICACIÓN, OBJECIONES
“Una vez rendidos los informes pre-sentencia, el tribunal notificará prontamente ese hecho a las partes quienes podrán objetarlos dentro del término de diez días, a contar desde su notificación.
“Se especificará qué partes del informe se pretende controvertir me-diante la presentación de prueba. Si los informes fueren objetados, el tribunal celebrará una vista.
“REGLA 162.4. SENTENCIA; PRUEBA SOBRE CIRCUNSTAN-CIAS ATENUANTES O AGRAVANTES
“Tanto el acusado como el fiscal podrán solicitar del tribunal que es-cuche prueba de circunstancias atenuantes o agravantes a los fines de la im-posición de la pena. Si de las alegaciones sometidas surgiere que existe con-troversia real sobre un hecho material que requiriere la presentación de prueba, entonces el tribunal celebrará una vista en el más breve plazo posi-ble, en la cual:
“(a) El fiscal podrá presentar prueba de circunstancias agravantes que a su juicio justifiquen que se dicte una sentencia rigurosa o el que no se deban suspender los efectos de la sentencia o, en caso contrario, que se im-pongan condiciones estrictas.
“(b) El acusado podrá presentar prueba de circunstancias atenuantes que a su juicio justifiquen que se dicte una sentencia benigna o que se sus-pendan los efectos de la misma.
“REGLA 162.5. INFORMES PRE-SENTENCIA, CIRCUNSTAN-CIAS ATENUANTES O AGRAVANTES; CONSOLIDACIÓN DE VISTA
“Si una parte presentare una moción bajo la Regla 162.1 y ella o la otra parte presentare otra moción bajo la Regla 162.4 o en la misma mo-*640ción acumulare reclamos bajo ambas reglas, el tribunal, a menos que no fuere factible, considerará ambos asuntos en una misma vista.” 34 L.P.R.A. Ap. II.
Leídas en conjunto, concluimos que la solicitud sobre prueba de circuns-tancias agravantes o atenuantes puede considerarse antes o después de reci-birse, en los casos apropiados, el informe presentencia.


 Estos informes pueden perjudicar a los acusados que van a solicitar una pena atenuada o fianza en apelación. Notamos que las Reglas 165 y 198 de Procedimiento Criminal aparentan ser incompatibles. El convicto de un delito en que no puedan suspenderse los efectos de la sentencia, se le cancela la fianza tan pronto se rinde el fallo condenatorio, Regla 165 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II. Sin embargo, después que se le dicta la sentencia y apela tiene derecho a solicitar que se le fije fianza en apelación. En el primer caso el tribunal no tiene discreción alguna, en el segundo la tiene.


 Posibilidad recogida en el Informe del Comité sobre Normas y Ob-jetivos para Acelerar el Trámite de Casos en el Tribunal de Primera Instan-cia, 1984, Vol. I, págs. 205-206.


 Por vía de dictum en Pueblo v. Torres Estrada, 112 D.P.R. 307 (1982), señalamos que el informe bajo el Art. 59 es mandatorio. Ello no quiere decir que el derecho es absoluto e irrenunciable. Contrario a lo resuel-to en Pueblo v. Rivera Rodríguez, 112 D.P.R. 149 (1982) (se anuló sentencia que concede probatoria sin tener el informe del Oficial Probatorio), aquí la omisión no afectó la legalidad de la sentencia. Véase opinión disidente del Juez Asociado Señor Irizarry Yunque en Pueblo v. Rivera Rodríguez, supra, pág. 153.